UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51107 VIBE RECORDS, INC. NEVADA (Exact name of registrant as specified in its charter) Nevada 71-0928242 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 61 Watchogue Avenue East Moriches, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(516) 333-2400 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant, computed by reference to the last reported price at which the stock was sold on December 30, 2011 was $33,424. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at December 30, 2011 Common Stock, $0.001 par value per share 33,424,027 shares DOCUMENTS INCORPORATED BY REFERENCE We have not incorporated any documents by reference. SUMMARIES OF REFERENCED DOCUMENTS This annual report on Form 10-K contains references to, summaries of and selected information from agreements and other documents. These agreements and documents are not incorporated by reference; but, they are filed as exhibits to this annual report or to other reports we have filed with the U.S. Securities and Exchange Commission. The summaries of and selected information from those agreements and other documents are not necessarily complete and are qualified in their entirety by the full text of the agreements and documents, which you may obtain from the Public Reference Section of or online from the Commission. See “Where You Can Find Additional Information About Us And Exhibits” for instructions as to how to access and obtain this information. FORWARD-LOOKING STATEMENTS This annual report on Form 10–K and the information incorporated by reference, if any, includes “forward–looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended. We intend the forward–looking statements to be covered by the safe harbor provisions for forward–looking statements in these sections. This annual report contains forward-looking statements that involve risks and uncertainties. We use words such as “project,” “believe,” “anticipate,” “plan,” “expect,” “estimate,” “intend,” “should,” “would,” “could,” “will,” or “may,” or other such words, verbs in the future tense and words and phrases that convey similar meaning and uncertainty of future events or outcomes to identify these forward-looking statements. There are a number of important factors beyond our control that could cause actual results to differ materially from the results anticipated by these forward-looking statements. While we make these forward–looking statements based on various factors and derived using numerous assumptions, we have no assurance the factors and assumptions will prove to be materially accurate when the events they anticipate actually occur in the future. These important factors include those that we discuss in thisannual report under the caption “Risk Factors”, as well as elsewhere in this annual report. You should read these factors and the other cautionary statements made in this annual report as being applicable to all related forward-looking statements wherever they appear in this annual report. If one or more of these factors materialize, or if any underlying assumptions prove incorrect, our actual results, performance or achievements may vary materially from any future results, performance or achievements expressed or implied by these forward-looking statements. We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. WHERE YOU CAN FIND AGREEMENTS AND OTHER DOCUMENTS REFERRED TO IN THIS ANNUAL REPORT We file reports with the U.S. Securities and Exchange Commission pursuant to Section 13 of the Securities Exchange Act of 1934. You may read and copy any reports and other materials we have filed with the Commission at the Commission’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission maintains an Internet site at which you may obtain all reports, proxy and information statements, and other information that we file with the Commission. The address of that web site is http://www.sec.gov. 1 TABLE OF CONTENTS Page PART I Item 1 Business 3 Item 1A Risk Factors 8 Item 1B Unresolved Staff Comments Item 2 Properties 13 Item 3 Legal Proceedings 13 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6 Selected Financial Data 15 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A Quantitative and Qualitative Disclosures About Market Risk 17 Item 8 Financial Statements and Supplementary Data 17 Item 9 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 17 Item 9A Controls and Procedures 18 Item 9A(T) Item 9B Other Information PART III Item 10 Directors, Executive Officers and Corporate Governance 19 Item 11 Executive Compensation 21 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13 Certain Relationships and Related Transactions, and Director Independence 22 Item 14 Principal Accounting Fees and Services 23 PART IV Item 15 Exhibits, Financial Statements Schedules 23 2 PART I Item 1.Business Historical Background We were incorporated in Nevada in 2003 with the name “Benacquista Galleries, Inc.” In 2008, Vibe Records, Inc., a privately held Delaware corporation merged into us in a transaction accounted for as a “reverse merger” in which Vibe Records, Inc.’s business and financial statements replace the business and financial statements of Benacquista Galleries, Inc. In connection with the reverse merger, we changed our name to Vibe Records, Inc. Nevada.“We”, “us” and the “Company” refer to Vibe Records, Inc. Nevada.The address of our executive offices is 61 Watchogue Avenue, East Moriches, NY 11940 and our telephone number at that address is (516) 333-2400. The address of our web site is www.viberecords.com.We maintain two additional web sites at http://offthehookrecords.com and http://offthehookmodels.com. General We conduct business as an artist and repertoire company (A&R) as well as an independent record label in the music industry.We intend to distribute recordings made by our artists on a national basis, as well as a strategic alliance with a state of-the-art recording studio and a renowned audio engineer. We endeavor to discover new recording artists based on our understanding of the current tastes of the market and, based on our experience in music culture, our assessment that the artists will be commercially successful.We attempt to secure exclusive standard industry recording contracts with these artists. Our objective is to contract three to five new artists per year.Upon contracting with a new artist, we oversee identification of an appropriate record producer and oversee the recording process, often conducted via our strategic alliance with a state of-the-art recording studio and a renowned audio engineer or we schedule time in other studios, advising the artist on all aspects of making a high quality recording. We work with the artist to choose the best songs (i.e. repertoire) to record. For artists who do not write their own music, we will assist in finding songs and songwriters. We assist in selection of accompanists, side-men and other professionals to enhance the artist’s chances for success. We maintain contacts with our counterparts at music publishing companies to get new songs and material from songwriters and producers. As the record nears completion, we work closely with the artist to determine if the record will be artistically and commercially acceptable.Once the record is completed, we provide marketing, promotion and distribution. The experience of our President and Chief Executive Officer, Timothy Olphie, will be extensively relied upon in the artist selection process.Mr. Olphie received several Gold and Platinum awards during his tenure at SOUL/MCA Records due to the success of several recording artists and products including, Public Enemy and the acclaimed film “Juice” and its related soundtrack. To date, Mr. Olphie, as Producer and/or Executive Producer, has concluded approximately twenty artist-recording contracts for both major and independent record labels. We employ a focused artist selection and development process.The artist’s value will be significantly increased through the support of management, modest recording budgets supported by the utilization of a strategic alliance with a state of-the-art recording studio and a renowned audio engineer with the use of a major manufacturing and worldwide distributing firm.Furthermore, we will utilize these economic efficiencies to seek out and enter into agreements with established artists. Arrangements with established artists will allow us to offer profit sharing ventures with established artists in which the artists submit their master recordings (while retaining their own ownership rights) and license the master recordings to us for manufacture, distribution and promotion. 3 While developing our artists, we intend to manufacture and distribute their recordings through TuneCore, a public online music distribution website available at www.tunecore.com. Through these and other endeavors, we intend to simultaneously promote and brand the Vibe Records label utilizing the new “hybrid” digital distribution model via TuneCore a worldwide distribution capacity. We believe that operating in this fashion will reduce overhead. Music Industry Recorded music is one of the primary media of entertainment for consumers worldwide and in calendar 2009, according to the International Federation of the Phonograph Industry (“IFPI”), generated $17 billion in retail value of sales. IFPI is the organization that represents the interests of the recording industry worldwide with a mission to promote the value of recorded music, safeguard the rights of record producers and expand the commercial uses of recorded music in all markets where its members operate. The Recording Industry Association of America (RIAA) is the trade group that represents the U.S. recording industry.Its members are the record companies that comprise the most vibrant national music industry in the world. RIAA members create, manufacture and/or distribute approximately 90% of all legitimate sound recordings produced and sold in the United States. There has been a major shift in the distribution of recorded music away from specialty shops towards mass-market and online retailers.Over the course of the last decade, the share of music sales through U.S. stores first grew from 32% of the market in 1997 to 54% in 2004, however, with the subsequent growth of sales via online channels since 2004, the share of music sales through U.S. stores has contracted significantly since 2004, to 33% of the market in 2006. In recent years, online sales of music, as well as the digital downloading of singles and albums, have grown to represent an increasing share of U.S. music sales. According to RIAA, the physical medium’s (actual CDs and DVDs) share of U.S. music sales declined by 24.9% from 2007 to 2008 with sales decreasing from $7.5 billion to $5.8 billion.During this same period, the sale of music through digital downloads and online purchases increased by 28.1%. The dollar value of online and digital sales increased from $1.26 billion in 2007 to $1.64 billion in 2008.Overall shipments of recorded music in the United States did however fall 12% to $7.7 billion in 2009. Historical Music Sales According to RIAA, from 1990 to 1999, the U.S. music recording industry grew at a compound annual growth rate of 7.6%, twice the rate of total entertainment spending. This growth was driven by demand for music, the replacement of LPs and cassettes with CDs, price increases and strong economic growth and was largely paralleled around the world. The industry began experiencing negative growth rates in 1999, on a global basis, primarily driven by an increase in digital piracy. Other drivers of this decline were and are the overall recessionary economic environment, bankruptcies of record retailers and wholesalers, growing competition for consumer discretionary spending and retail shelf space, andthe maturation of the CD format, which has slowed the historical growth pattern of recorded music sales. Since that time, annual dollar sales of records in the U.S. are estimated to have declined at a compound annual growth rate of 6% (although there was a 2.5% year-over-year increase recorded in 2004).In 2008 the physical business experienced a 15.4% year-over-year decline on a value basis. 4 Current Factors The music industry is shifting away from record stores and towards digital downloads.According to the IFPI, single-track downloads totaled nearly $3.8 billion in 2008, up 24.1% on online singles sold in 2007.The domestic market accounts for the bulk of those sales, with $1.8 billion in single tracks sold in the U.S. in 2008, up 16.5% from 2007. According to more recent statistics from the RIAA, a total of 1.13 billion music singles were downloaded in 2009 along with 292.9 million CDs reaching $2 billion in sales. In 2009, digital formats as a whole comprised a record 41% of total music shipments in the United States (an increase of 34% from 2008) with the total digital music market reaching $3.1 billion in revenue. As the major labels stumble, independent labels have gained significant amounts of market share - accounting for a record eighteen percent of record sales in 2005, according to the RIAA.Digital music sales have become a major area for growth with the continuing development of digital music devices including MP3 players and cellular phones. We believe independent labels are better equipped for Internet marketing via websites and outlets like MySpace, Facebook and iTunes and we plan to take advantage of this trend. Marketing We believe that we have structured and implemented a highly efficient program to enhance the marketing potential of our new talent.Prior to our anticipated assignment of any of its rights under comprehensive artist recording contracts, we prepare a master/demo recording package. We intend to establish a master/demo recording fund of $50,000 per artist for this purpose. The package will consist of a professionally produced and engineered three to four song compilations, which will be utilized in conjunction with the solicitation, or if deemed appropriate, possible retention of the artist’s property rights. In no event shall more than $35,000 of this fund be expended to sign any one artist without the consent of the majority of our board of directors.This fund may, however, be increased by a maximum of 20% with the unanimous consent of the Board.In no event shall the aggregate of the Master/Demo Recording fund expenditures for the three to five new artists each year we undertake (exclusive of our joint ventures) exceed $150,000.Currently, we do not have the funds available and there is no assurance that we will be able to raise the necessary capital.We intend to adhere to the above-mentioned master/demo recording fund strategy regardless of whether we subsequently assign one or more artists’ contracts, in whole or in part.This process as a whole will be facilitated by the efficiencies we intend to utilize pertaining to the critical area of the artist recording budgets (use of strategic alliance with a state of-the-art recording studio and a renowned audio engineer, et. al.). Distribution We utilize the online distribution services of Republic Digital Distribution (powered by TuneCore).As a paid member of TuneCore, we and the artist retain all of the rights and royalties associated with the submitted masters (subject to our respective agreement with one another).This arrangement provides us with unlimited visibility to Republic’s top A&R executives who closely monitor trends developing through these channels which can lead to exclusive distribution agreements with third party marketing and promotional financing. Intellectual Property We have a Trademark License Agreement with Vibe Media, LLC to use “Vibe Records” in the specific stylized form appearing in Reg. No. 1,819,799 (“Trademark”).Our use is limited to the stylized logo as the name of the “record label” for “record distribution” meaning wholesale distribution of music by a record companyWe believe the mark is of significant value in identifying our products on CD’s, records, tapes and/or other media existing now or in the future. In addition, we believe this affords us brand name marketing capability within the fields of recorded music distribution and merchandising.On September 2, 2004, the mark holder was granted an extension of this trademark under Serial Number # 74389095. 5 We have pledged our trademark license to Robert S. McCoy, one of our directors, pursuant to a Security Lien Agreement whereby Mr. McCoy holds a superior lien against the Trademark License Agreement with Intermedia Vibe.This lien will be subject to the satisfaction of the loan due to Mr. McCoy as of September 30, 2010 in the aggregate principal amount of $1,189,118.We accrue interest at a rate of 10 percent per annum. We own the Internet domain name: www.viberecords.com. Other Trade names and activities We also conduct business under the trade name “Off the Hook Records”, a registered trademark, and maintain a website at www.offthehookrecords.com, a domain name which we own.We offer a variety of music and video DVDs at the website with fulfillment through Amazon.com.No revenues have been realized through the activities of Off the Hook Records. We also conduct business under the trade name “Off the Hook Models”, a registered trademark, (“OTH Models”) and maintain a website at www.offthehookmodels.com, a domain name which we own.The OTH Models website is a development center unlike a traditional modeling agency. We scout for potential models and talent primarily in person at talent events, venues, etc. Applications can also be submitted online.No revenues have been realized through the activities of OTH Models. OTH Models intends to hone the marketing tools of its models while promoting their services to industry professionals such as model and talent agencies, casting companies and photographers. OTH Models prides itself on its provision of high quality talent development services including, without limitation, the provision of fashion photo shoots, fashion/styling consultations, professional advice and guidance from a seasoned “New Faces” staff, composite cards and headshots. Through the provision of these services, OTH Models endeavors to bridge the gap between aspiring models and industry professionals which require such services. In order to maintain high industry standards, all potential models and talent are evaluated by OTH Models Development Director for (1) attitude and personality; (2) ambitions, goals and expectations as well as (3) appearance and marketability. Once evaluated, if selected to be a part of OTH Models, the Development Director suggests appropriate marketing tools to facilitate that individual’s exposure within the model and talent industry. Upon completion of development services OTH Models markets their models and talent at no additional cost to the models themselves. Marketing services provided by OTH Models can include composite card distribution and mailings, go-sees and audition notification, interview opportunities with industry professionals and e-mail promotions for models/talent registered with Gigacomps™ - an internet venue where the photographs, resumes and profiles of aspiring models and talent are on display for registered industry professionals. Competition The heightened ability to sell or assign one’s rights in potentially successful recording products to the four major manufacturing and distribution firms within the music industry, as well as the expanding opportunities to promote and produce one’s talent independently, lead us to believe we have positioned ourselves to compete successfully within the genres of the music industry we intend to focus upon.We further believe that we have focused on a demographic target audience which is experiencing, and will continue to experience, substantial growth and that the Master/Demo Recording marketing model is a highly effective manner in which to market our artists and products. 6 Nevertheless, our record products are marketed and sold in a segment of the entertainment market that is highly competitive. The principal competitive factors affecting the market for products include product quality, packaging, brand recognition, brand and artist acceptance, and price and distribution capabilities.There can be no assurance that we will be able to compete successfully against current and future competitors based on these and other factors. We also compete with a variety of domestic and international producers and distributors many of whom have substantially greater financial, production, distribution and marketing resources and have achieved a higher level of brand recognition than we have.In the event we become successful in our marketing, promotion and distribution of products bearing our name, it is likely we will experience additional competition in the industry from major labels, each of which is capable of marketing products designed to compete directly with ours. We compete with other music producers and distributors not only for market share, brand acceptance and loyalty, but also for display space in retail establishments and, more importantly, for marketing focus by our distributors and retailers, all of which distribute and sell other manufacturers products. Future competition could result in price reductions, reduced margins and loss of market share, all of which could have a material adverse effect on our business, financial condition and results of operations. Our website at www.offthehookmodels.com competes with internet based modeling agencies such as Model Mayhem, One Model Place and New Faces. Employees Our only full time employee is Mr. Olphie.We also have three independent contractors. Artist Recording Agreements Tony Sunshine: On July 9, 2010 we secured a production agreement with Tony Sunshine for two (2) singles ready for distribution. The first, “Say Hey”, was Produced by Swizz Beatz and mixed by President and CEO, Tim Olphie and Terrance Pender. The second single, #1 Baby, was shipped in February 2011. Tony Sunshine has been performing since age thirteen and subsequently became a member of the rap group “Terror Squad” with Tony,Sunshine and Fat Joe recording together in earnest. Tony Sunshine has also collaborated with R. Kelly, Ginuwine, Fabolous and Capone-N-Noreaga. After only a few weeks of his September 2010 release on Vibe Records, “Say Hey” had been up-streamed from Republic Digital Distribution's new digital website "Tunecore" into an exclusive distribution deal with Divine Records/Universal Music Group. Members of Tunecore's audience of over seven million voters propelled "Say Hey" into one of the top songs on a weekly - monthly basis. Tony Sunshine's first single, "Say Hey", was recorded and mixed at Vibe Records Studio and featured music created by mega-producer Swizz Beatz. The incredible response to the "Say Hey" has resulted in the execution of a Letter of Intent between Vibe Records and Divine Records for exclusive distribution through Universal Music's Distribution.Tony Sunshine is presently preparing his first full length album with additional contributions from Swizz Beats. No revenues were realized pursuant to the agreement. Kristen Capolino: Ms. Capolino is a 20 year-old the singer, guitarist and songwriter from Wappingers Falls, New York. She has been performing and recording since the age of 14. On July 1, 2010 we fulfilled our recording artist agreement obligation by releasing, “Kristen Blues” via TuneCore.Pursuant to the terms of this agreement, Ms. Capolino licensed to us the exclusive right to distribute her recordings through December 2011.No revenues were realized pursuant to the agreement. 7 Studio Production In May 2009, we acquired and installed a SSL 4048 mixing and recording console in our recording and production studio which was our corporate headquarters.The studio allowed us to record, mix and mastering. We believe that the addition of this console to our studio will greatly enhance the quality and marketability of the singles and albums created by our internal artist roster and will allow us to differentiate our product from that of other independent labels.As of December 30, 2011 we sold this equipment. In addition to the installation of the console we engaged the services of Terrance Pender as our First Audio Engineer and A&R representative. Mr. Pender has over ten years experience as a First Audio Engineer and his responsibilities included supervising and organizing recording sessions, hiring studio musicians and overseeing all aspects of master recordings. During his career, Mr. Pender has produced recordings for Motown Records, J Records, PO Boy Records, FUBU Entertainment, Rockafella Records, and numerous other labels. Mr. Pender has worked with such artists as The Temptations, Old Dirty Bastard, Remy Martin, Ice Cube, RZA, Memphis, Bleek, Fabulous, Nas, Young Guns and many others. We believe that Mr.
